Exhibit 10.15


LOAN AGREEMENT


         THIS AGREEMENT is made this 29th day of October, 2002 by and among
UNION PLANTERS BANK, N.A., a national banking association BIOANALYTICAL SYSTEMS,
INC., an Indiana corporation ("BAS"), and BAS EVANSVILLE, INC., an Indiana
corporation ("BAS Evansville").

RECITALS

        A.         Borrowers have requested certain credit facilities for the
purpose of refinancing existing indebtedness and funding construction in West
Lafayette and Mount Vernon, Indiana.

        B.         Lender has agreed to provide the credit facilities requested
by Borrowers, upon the terms and subject to the conditions set forth in this
Agreement.

TERMS

         In consideration of the premises and the mutual promises set forth in
this Agreement, and subject to the terms and conditions set forth in this
Agreement, the parties agree as follows:

        1.         Definitions. As used herein:

 
            a.         “ADA Agreement” means the agreement concerning compliance
with the Americans with Disabilities Act more particularly described in Section
5(a), including any amendment, modification or replacement thereof.


 
            b.         “Advance” means a disbursement of the proceeds of a Loan.


 
            c.         “Agreement” or “Loan Agreement” means this Loan
Agreement, as amended from time to time.


 
            d.         “Borrower” or “Borrowers” means, individually and
collectively as the context requires, BAS and BAS Evansville.


 
            e.         “Business Day” means a day on which the principal
domestic office of the Bank is open for the purpose of conducting substantially
all of its business activities.


 
            f.         “Environmental Certificate” means the certificate
concerning environmental matters described in Section 5(a).


 
            g.         “Financing Statements” shall have the meaning ascribed to
such term in Section 5(a), including any amendment, modification or replacement
thereof.


 
            h.         “Fixtures” shall have the meaning ascribed to such term
in the Indiana Uniform Commercial Code, as in effect from time to time.


 
            i.         “GAAP” means generally accepted accounting principles in
the United States of America from time to time as promulgated by the Financial
Accounting Standards Board and recognized and interpreted by the American
Institute of Certified Public Accountants.


 
            j.         “Indebtedness” means the debt obligation evidenced by the
Promissory Notes.


 
            k.         “Instruments” means the Promissory Notes, the Mortgage
(West Lafayette), the Mortgage (Mount Vernon), the Rent Assignment (West
Lafayette), the Rent Assignment (Mount Vernon), the ADA Agreement, the
Environmental Certificate, the Financing Statements and any and all other loan
instruments, agreements and documents evidencing, securing or related to the
Loans.


 
            l.         “Lender” means Union Planters Bank, N.A., a national
banking association, its successors and assigns.


 
            m.         “Loan Closing” means the closing of the Loans as more
particularly described in Section 5.


 
            n.         “Loan (Mount Vernon)” means the secured construction/term
loan more particularly described in Section 4, including any extension or
renewal thereof.


 
            o.         “Loan (West Lafayette)” means the secured
construction/term loan more particularly described in Section 3, including any
extension or renewal thereof.


 
            p.         “Loan (Mount Vernon) Conversion Date” means April 18,
2003, the date on which Borrowers may no longer receive advances on the Loan
(Mount Vernon) Promissory Note and by which the construction of the Project
(Mount Vernon) shall be substantially complete.


 
            q.         “Loan (West Lafayette) Conversion Date” means April 18,
2004, the date on which BAS may no longer receive advances on the Loan (West
Lafayette) Promissory Note and by which the construction of the Project (West
Lafayette) shall be substantially complete.


 
            r.         “Loan (Mount Vernon) Maturity Date” means May 1, 2008,
the date on which the indebtedness evidenced by the Loan (Mount Vernon)
Promissory Note is due and payable in full.


 
            s.         “Loan (West Lafayette) Maturity Date” means November 1,
2012, the date on which the indebtedness evidenced by the Loan (West Lafayette)
Promissory Note is due and payable in full.


 
            t.         “Loan (Mount Vernon) Promissory Note” means the
promissory note more particularly described in Section 5(a), including any
amendment, modification, renewal, extension or replacement thereof.


– 2 –

 
            u.         “Loan (West Lafayette) Promissory Note” means the
promissory note more particularly described in Section 5(a), including any
amendment, modification, renewal, extension or replacement thereof.


 
            v.         “Loans” means, collectively, the Loan (Mount Vernon), the
Loan (West Lafayette) and the Term Loan.


 
            w.         “Material Adverse Effect” means any event, circumstance
or condition that could reasonably be expected to have a material adverse effect
on (a) the business, operations, financial condition, properties or prospects of
Borrowers, (b) the ability of Borrowers to perform their respective obligations
under the Instruments, (c) the validity or enforceability of any of the
Instruments, or any material provision thereof or any transaction contemplated
thereby, or (d) the rights and remedies of Lender under any of the Instruments.


 
            x.         “Mortgage (Mount Vernon)” means the mortgage and security
agreement described in Section 5(a), including any amendment, modification or
replacement thereof.


 
            y.         “Mortgage (West Lafayette)” means the mortgage and
security agreement described in Section 5(a), including any amendment,
modification or replacement thereof.


 
            z.         “Permitted Exceptions” means (a) the lien of current real
property taxes not then due and payable, (b) leases to tenants, copies of which
have been provided to Lender, and (c) easements and restrictions and other
matters that are described in the title insurance commitment for the Real Estate
(Mount Vernon) or the Real Estate (West Lafayette), as applicable, as exceptions
which are acceptable to Lender in its sole discretion.


 
            aa.         “Project (Mount Vernon)” means the construction of a new
office/laboratory facility located at 1024 Middle Mount Vernon Road, Mount
Vernon, Indiana.


 
            bb.         “Project (West Lafayette)” means the expansion of BAS'S
existing facility located at 2700, 2701 and 2801 Kent Avenue, West Lafayette,
Indiana.


 
            cc.         “Promissory Notes” means the Loan (Mount Vernon)
Promissory Note, the Loan (West Lafayette) Promissory Note and the Term Loan
Promissory Note.


 
            dd.         “Real Estate” means, collectively, the Real Estate
(Mount Vernon) and the Real Estate (West Lafayette).


 
            ee.         “Real Estate (Mount Vernon)” means the real estate
commonly known as 1024 Middle Mount Vernon Road, Mount Vernon, Indiana, and
described on the attached Schedule A-2.


– 3 –

 
            ff.         “Real Estate (West Lafayette)” means the real estate
commonly known as 2700, 2701 and 2801 Kent Avenue, West Lafayette, Indiana, and
described on the attached Schedule A-1.


 
            gg.         “Rent Assignment (Mount Vernon)” means the collateral
assignment of rents and leases described in Section 5(a), including any
amendment, modification or replacement thereof.


 
            hh.         “Rent Assignment (West Lafayette)” means the collateral
assignment of rents and leases described in Section 5(a), including any
amendment, modification or replacement thereof.


 
            ii.         “Subordinated Debt” means indebtedness of a Borrower
expressly subordinated to the Indebtedness, in form and substance acceptable to
Lender.


 
            jj.         “Term Loan” means the loan more particularly described
in Section 2, including any renewal or extension thereof.


 
            kk.         “Term Loan Maturity Date” means November 1, 2012, when
the indebtedness evidenced by the Term Loan Promissory Note is due and payable
in full.


 
            ll.         “Term Loan Promissory Note” means the promissory note
more particularly described in Section 5(a), including any amendment,
modification, renewal, extension or replacement thereof.


        2.         Term Loan. Lender will lend to BAS, for the purpose of
refinancing existing indebtedness up to Five Million Four Hundred Ten Thousand
Dollars and No Cents ($5,410,000.00), in the form of a term loan, upon the terms
set forth in the attached Schedule C.

        3.         (Loan West Lafayette). Lender will lend to BAS, for the
purpose of funding the Project (West Lafayette), up to Two Million Two Hundred
Fifty Thousand Dollars and No Cents ($2,250,000.00), in the form of a
non-revolving construction line of credit/term loan, upon the terms set forth in
the attached Schedule E.

        4.         Loan (Mount Vernon). Lender will lend to Borrowers, for the
purpose of funding the Project (Mount Vernon), up to Two Million Three Hundred
Forty Thousand Dollars and No Cents ($2,340,000.00), in the form of a
non-revolving construction line of credit/term loan, upon the terms set forth in
the attached Schedule K.

        5.         Loan Closing; Disbursement.

 
            a.         Loan Closing. The Loan Closing will be concurrent with
the execution of this Agreement. At the Loan Closing, the applicable Borrower
will execute and deliver to Lender, or when applicable, cause to be delivered to
Lender:


   
            1.
Term Loan Promissory Note: a promissory note from BAS in form acceptable to
Lender and substantially in the form of the attached Schedule D, evidencing the
Term Loan Indebtedness;


– 4 –

   
            2.
Loan (West Lafayette) Promissory Note: a promissory note from BAS in form
acceptable to Lender and substantially in the form of the attached Schedule F,
evidencing the Loan (West Lafayette) Indebtedness;


   
            3.
Loan (Mount Vernon) Promissory Note: a promissory note from Borrowers in form
acceptable to Lender and substantially in the form of the attached Schedule L,
evidencing the Loan (Mount Vernon) Indebtedness;


   
            4.
Mortgage (West Lafayette): a mortgage from BAS in form acceptable to Lender and
substantially in the form of the attached Schedule G, granting to Lender a first
priority mortgage and security interest upon the Real Estate (West Lafayette)
and all Fixtures thereon, as security for payment of the Indebtedness and
performance of Borrowers' obligations hereunder and under the Instruments;


   
            5.
Mortgage (Mount Vernon): a mortgage from BAS Evansville in form acceptable to
Lender and substantially in the form of the attached Schedule M, granting to
Lender a first priority mortgage and security interest upon the Real Estate
(Mount Vernon) and all Fixtures thereon, as security for payment of the
Indebtedness and performance of Borrowers' obligations hereunder and under the
Instruments;


   
            6.
Assignment of Rents and Leases (West Lafayette): an assignment of rents and
leases from BAS in form acceptable to Lender and substantially in the form of
the attached Schedule H, granting to Lender a first priority security interest
in the leases of all or any portion of the Real Estate (West Lafayette) and in
the rents payable thereunder, as security for payment of the Indebtedness and
performance of Borrowers’ obligations hereunder and under the Instruments;


   
            7.
Assignment of Rents and Leases (Mount Vernon): an assignment of rents and leases
from BAS Evansville in form acceptable to Lender and substantially in the form
of the attached Schedule N, granting to Lender a first priority security
interest in the leases of all or any portion of the Real Estate (Mount Vernon)
and in the rents payable thereunder, as security for payment of the Indebtedness
and performance of Borrowers’ obligations hereunder and under the Instruments;


   
            8.
ADA Agreement: an agreement concerning compliance with the Americans with
Disabilities Act from Borrowers, in form acceptable to Lender and substantially
in the form of the attached Schedule I;


– 5 –

   
            9.
Environmental Certificate: a certificate concerning environmental matters from
Borrowers, in form acceptable to Lender and substantially in the form of the
attached Schedule J; and


   
            10.
UCC-1 Financing Statements: a UCC-1 Financing Statement from Borrowers in favor
of Lender in form acceptable to Lender, as security for payment of the
Indebtedness in respect of the Loan (Mount Vernon) and performance of Borrowers’
obligations hereunder and under the Instruments, and a UCC-1 Financing Statement
from BAS in favor of Lender in form acceptable to Lender, as security for
payment of the Indebtedness in respect of the Term Loan and the Loan (West
Lafayette) and performance of BAS’s obligations hereunder and under the
Instruments (collectively, the “Financing Statements”).


         At or before the Loan Closing, Borrowers also shall satisfy the
applicable requirements set forth in the attached Schedule B.

 
            b.         Disbursement.


   
            1.
Term Loan: Subject to satisfaction of the applicable requirements set forth in
the attached Schedule B and so long as there exists no Event of Default or no
Event of Default would be occasioned by the making of the Term Loan, the
proceeds of the Term Loan shall be disbursed to BAS at the Loan Closing or at
such other time as shall be mutually agreed by BAS and Lender.


   
            2.
Loan (West Lafayette). Upon BAS’s request at or after the Loan Closing and upon
satisfaction of the applicable requirements of the attached Schedule B (but not
more frequently than monthly), Lender will make an Advance under the Loan (West
Lafayette) Promissory Note in an amount equal to the out-of-pocket costs
incurred by BAS through the request date in construction of the Project (West
Lafayette). Not less than three (3) Business Days prior to each such Advance,
BAS shall satisfy the applicable requirements set forth in the attached Schedule
B. However, (a) Lender’s obligation to disburse any such requested Advance will
be subject to satisfactory inspection of the Real Estate (West Lafayette) by
Lender or its representative; and (b) if on the date that any such Advance is to
be disbursed, an Event of Default under this Agreement has occurred and is
continuing, or if Borrowers are in default in the payment of any indebtedness
owed by them to Lender, Lender will be relieved of its obligation to disburse
any Advance and of all further obligations hereunder.


– 6 –

   
            3.
Loan (Mount Vernon). Upon Borrowers’ request at or after the Loan Closing and
upon satisfaction of the applicable requirements of the attached Schedule B (but
not more frequently than monthly), Lender will make an Advance under the Loan
(Mount Vernon) Promissory Note in an amount equal to the amounts to be
refinanced and the out-of-pocket costs incurred by Borrowers through the request
date in construction of the Project (Mount Vernon). Not less than three (3)
Business Days prior to each such Advance, Borrowers shall satisfy the applicable
requirements set forth in the attached Schedule B. However, (a) Lender’s
obligation to disburse any such requested Advance will be subject to
satisfactory inspection of the Real Estate (Mount Vernon) by Lender or its
representative; and (b) if on the date that any such Advance is to be disbursed,
an Event of Default under this Agreement has occurred and is continuing, or if
Borrowers are in default in the payment of any indebtedness owed by them to
Lender, Lender will be relieved of its obligation to disburse any Advance and of
all further obligations hereunder.


        6.         Fees and Expenses. Borrowers agree, forthwith upon demand of
Lender, to reimburse Lender for all costs and expenses Lender incurs in
connection with the Loans, whether or not such Loans shall close, including,
without limitation, Lender’s reasonable attorneys’ fees, appraisal fees, title
insurance premiums, environmental investigation and report fees, survey fees,
recording and filing fees incurred in documentation of the Loans and in the
perfection of Lender’s security interests granted herein or in the Instruments,
and fees in connection with the administration and enforcement of the Loans. BAS
also agrees to pay to Lender at the Loan Closing a nonrefundable commitment fee
of Twelve Thousand Six Hundred Sixty-Two Dollars and Fifty Cents ($12,662.50) in
respect of the Term Loan and Eleven Thousand Two Hundred Fifty Dollars and No
Cents ($11,250.00) in respect of the Loan (West Lafayette). In addition,
Borrowers agree to pay to Lender at the Loan Closing a nonrefundable commitment
fee of Eleven Thousand Dollars and No Cents ($11,000.00). Lender acknowledges
receipt of Ten Thousand Dollars and No Cents ($10,000.00) from BAS, which amount
shall be applied first to unreimbursed expenses and then to BAS’s obligations
for payment of the commitment fees.

           7.         Borrowers’ Representations and Warranties. To induce
Lender to enter into this Agreement and disburse the proceeds of the Loans to
the applicable Borrower(s), each Borrower represents and warrants to Lender that
each of the following statements is true and correct as of the date hereof and
each of them will continue to be true and correct as of the date of the Loan
Closing, and as of the date of each disbursement of proceeds of the Loans:

 
                    a.         Marketable title in fee simple to the Real Estate
(Mount Vernon) is vested in BAS Evansville, and marketable title to the other
collateral given to secure payment of the Indebtedness is vested in BAS
Evansville, free and clear of any and all conflicting claims of ownership, and
free from any and all mortgages, encumbrances, liens, security interests,
leases, licenses, easements, restrictions, except for Permitted Exceptions, and
Borrowers will defend the Real Estate (Mount Vernon) and the other collateral
against any person claiming an interest in such Real Estate (Mount Vernon) or
collateral adverse to the interest of Lender;


– 7 –

 
                    b.         Neither Borrower has made or assumed an
assignment of rents from or leases of the Real Estate (Mount Vernon), except the
Rent Assignment (Mount Vernon);


 
                    c.         None of the provisions of this Agreement
contravenes or is in conflict with or creates an event of default under any
provision of any existing material indenture or agreement to which either
Borrower is a party;


 
                    d.         Each financial statement of Borrowers delivered
to Lender was prepared in accordance with GAAP consistent with prior years,
unless specifically otherwise noted thereon, and fairly and completely present
in all material respects the financial condition of Borrowers as of the date
thereof and the results of their operations for the period then ended, and
discloses all known or anticipated material liabilities, direct or contingent,
of Borrowers. No Material Adverse Effect has occurred subsequent to the date of
the most recent financial statements of Borrowers delivered to Lender.


 
                    e.         There are no actions, suits, proceedings or
investigations pending or, to Borrowers’ knowledge, threatened against either
Borrower or any of their respective properties in any court or administrative
agency, and neither Borrower is in violation of any outstanding decree or order
of any court or administrative agency;


 
                    f.         This Agreement and the Instruments evidence a
business loan exempt from the Federal Truth-In-Lending Act (15 USC 1601, et
seq.), the Federal Reserve Bank's Regulation Z (12 CFR 226, et seq.), and the
Indiana Uniform Consumer Credit Code (IC 24-4.5-1-101, et seq.).


 
                    g.         Neither Borrower is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or a
“holding company” or an “affiliate of a holding company” or a “subsidiary of a
holding company” within the meanings of the Public Utility Holding Company Act
of 1935, as amended.


        8.         BAS’s Representations and Warranties. To induce Lender to
enter into this Agreement and disburse the proceeds of the Loans to BAS, BAS
represents and warrants to Lender that each of the following statements is true
and correct as of the date hereof and each of them will continue to be true and
correct as of the date of the Loan Closing, and as of the date of each
disbursement of proceeds of the Loans:

 
                    a.         Marketable title in fee simple to the Real Estate
(West Lafayette) is vested in BAS, and marketable title to the other collateral
given to secure payment of the Indebtedness is vested in BAS, free and clear of
any and all conflicting claims of ownership, and free from any and all
mortgages, encumbrances, liens, security interests, leases, licenses, easements,
restrictions, except for Permitted Exceptions, and BAS will defend the Real
Estate (West Lafayette) and the other collateral against any person claiming an
interest in such Real Estate (West Lafayette) or collateral adverse to the
interest of Lender;


– 8 –

 
                    b.         BAS has not made or assumed an assignment of
rents from or leases of the Real Estate (West Lafayette), except the Rent
Assignment (West Lafayette);


        9.         Borrowers' Affirmative Covenants. Borrowers agree that until
the Indebtedness is paid in full:

 
                    a.         Borrowers will pay each installment of the
Indebtedness in respect of the Loan (Mount Vernon) and BAS will pay each
installment of the Indebtedness in respect of the Term Loan and the Loan (West
Lafayette) promptly when due and in any event within any applicable grace
periods;


 
                    b.         Borrowers will pay, promptly when due and before
any penalty attaches for nonpayment, all real and personal property taxes,
assessments and charges assessed against the Real Estate (Mount Vernon), and BAS
will pay, promptly when due and before any penalty attaches for nonpayment, all
real and personal property taxes, assessments and charges assessed against the
Real Estate (West Lafayette);


 
                    c.         Borrowers will maintain the buildings and other
improvements now or hereafter located on the Real Estate (Mount Vernon) and the
fixtures now or hereafter affixed thereto, and keep them in good repair and
sightly condition, and BAS will maintain the buildings and other improvements
now or hereafter located on the Real Estate (West Lafayette) and the fixtures
now or hereafter affixed thereto, and keep them in good repair and sightly
condition;


 
                    d.         Borrowers will cause any lien (including, without
limitation, any judgment, attachment, execution, mechanic’s lien, or federal or
state income tax lien), other than the lien of property taxes and assessments,
which may attach to the Real Estate (Mount Vernon) to be satisfied and released
within sixty (60) days after attachment, except for liens contested in good
faith in an appropriate proceeding with respect to which Borrowers have given
Lender such assurances as Lender deems necessary under the circumstances;


 
                    e.         BAS will cause any lien (including, without
limitation, any judgment, attachment, execution, mechanic’s lien, or federal or
state income tax lien), other than the lien of property taxes and assessments,
which may attach to the Real Estate (West Lafayette) to be satisfied and
released within sixty (60) days after attachment, except for liens contested in
good faith in an appropriate proceeding with respect to which BAS has given
Lender such assurances as Lender deems necessary under the circumstances;


 
                    f.         Borrowers will comply in all material respects
with all federal, state and municipal laws, ordinances, rules and regulations
applicable to the ownership and operation of the Real Estate (Mount Vernon), and
BAS will comply in all material respects with all federal, state and municipal
laws, ordinances, rules and regulations applicable to the ownership and
operation of the Real Estate (West Lafayette);


 
                    g.         Upon two days notice, Borrowers will allow Lender
and its representatives to inspect the Real Estate (Mount Vernon) and BAS will
allow Lender and its representatives to inspect the Real Estate (West Lafayette)
at all reasonable times;


– 9 –

 
                    h.         BAS will promptly commence and diligently proceed
with the construction of the Project (West Lafayette) in accordance with the
plans and specifications therefor, and will complete the Project (West
Lafayette) no later than the Loan (West Lafayette) Conversion Date; and


 
                    i.         Borrowers will promptly commence and diligently
proceed with the construction of the Project (Mount Vernon) in accordance with
the plans and specifications therefor, and will complete the Project (Mount
Vernon) no later than the Loan (Mount Vernon) Conversion Date.


        10.         Borrowers' Financial Covenants. Borrowers agree that until
the Indebtedness is paid in full:

 
                    a.         Accounting Records.


   
            1.
Borrowers will keep proper books of account in which full, true and correct
entries will be made of all receipts and expenses related to the ownership and
operation of the Real Estate (Mount Vernon), and permit Lender upon request from
time to time to review such books of account.


   
            2.
BAS will keep proper books of account in which full, true and correct entries
will be made of all receipts and expenses related to the ownership and operation
of the Real Estate (West Lafayette), and permit Lender upon request from time to
time to review such books of account.


 
                    b.         Debt Service Coverage Ratio. Borrowers will not
permit Borrowers’ Debt Service Coverage Ratio to fall below 1.2:1.0 at any time.
“Debt Service Coverage Ratio” means the ratio, as computed from time to time
from the consolidated financial statements of Borrowers, of (i) Borrowers’ net
cash flow for the immediately preceding twelve (12) months, to (ii) Borrowers’
debt service requirement for the preceding twelve (12) months. For this purpose,
“net cash flow” means net earnings before interest, depreciation and
amortization; and “Borrowers’ debt service requirement” means the sum of all
payments under the Loans of interest and principal on outstanding Indebtedness
payable (or to be paid) in the preceding twelve (12) months.


 
                    c.         Annual Financial Statements. Borrowers will
furnish to Lender as soon as practicable, but in any event within one hundred
twenty (120) days after the end of each fiscal year of Borrowers, consolidated
and consolidating financial statements of Borrower, certified after audit by
independent certified public accountants acceptable to Lender, including a
balance sheet, statement of income and retained earnings and a statement of cash
flows, with accompanying notes and footnote disclosures to financial statements,
accompanied by the unqualified opinion of such accountants that such financial
statements fairly present in all material respects the financial condition of
Borrowers as of the date thereof and the results of their operations for the
period then ended, all prepared in accordance with GAAP consistent with prior
years unless specifically noted thereon, and accompanied by the certificate of
an officer of BAS familiar with such matters that there exists no Event of
Default under the Instruments, or if any Event of Default exists, stating the
nature and status thereof.


– 10 –

 
                    d.         Accounts. Borrowers will establish and maintain
one or more deposit accounts with Lender within forty-five (45) days after the
date hereof or such other time as the parties to this Agreement shall mutually
agree.


        11.         Negative Covenants. Borrowers agree that, until the
Indebtedness is paid in full, neither Borrower will, without the prior written
consent of Lender:

 
                    a.         commit waste on, or permit waste to be committed
on, or abandon the Real Estate, or permit any nuisance or unlawful activity to
be carried on the Real Estate;


 
                    b.         convey, sell, donate, lease, or otherwise
transfer (except as set forth herein with respect to eminent domain
proceedings), or dispose of (or enter into any contract or agreement to convey,
sell, donate, lease, or otherwise transfer or dispose of, or grant any option to
purchase, lease or otherwise acquire) the Real Estate or any interest therein,
other than leases to tenants for terms, including renewal and extension options,
approved in advance in writing by Lender;


 
                    c.         grant a second or subordinate mortgage on or
security interest in the Real Estate or the fixtures affixed thereto, or become
security on a recognizance or other bond, or otherwise encumber the Real Estate;


 
                    d.         construct, remodel, alter or demolish any
building or other improvement located on the Real Estate, or incur obligations
for such purposes, except for the Project (Mount Vernon) and the Project (West
Lafayette); or


 
                    e.         create, incur, assume or suffer to exist any
indebtedness except (a) trade accounts and normal business accruals payable in
the ordinary course of business, (b) purchase money indebtedness, (c)
indebtedness to The Provident Bank and any other lender so long as Lender and
such other lenders are parties to an intercreditor agreement in form and
substance acceptable to Lender, (d) Subordinated Debt, and (e) indebtedness set
forth in Schedule 11(e).


        12.         Indemnification by Borrowers. Borrowers will indemnify
Lender against and hold it harmless from any and all claims, demands,
liabilities, damages, actions, suits, judgments, fines, penalties, loss, cost
and expense (including, without limitation, reasonable attorneys’ fees) arising
or resulting from, or suffered, sustained or incurred by Lender as a result
(direct or indirect) of, the untruth or inaccuracy of either of Borrowers’
representations and warranties set forth herein or in any Instrument or the
breach of any of the covenants of either or both Borrowers set forth herein or
in any Instrument.

– 11 –

        13.         Insurance.

 
                    a.         At all times during the term of the Loan (Mount
Vernon), Borrowers shall provide, maintain and keep in force policies of
insurance on the Real Estate (Mount Vernon) and all Fixtures located thereon as
follows:


   
            1.
Builder's Risk insurance with limits of coverage of not less than Two Million
Three Hundred Forty Thousand Dollars and No Cents ($2,340,000.00);


   
            2.
Comprehensive general liability insurance covering its ownership and operation
of the Real Estate (Mount Vernon) (and any common areas on adjoining properties)
with limits of coverage not less than $1,000,000.00 in aggregate, $1,000,000 for
personal injury and $1,000,000 for each occurrence, and $10,000 for medical
expenses (any one person);


   
            3.
Insurance on all buildings and improvements located on the Real Estate (Mount
Vernon) and all Fixtures located thereon, in the full replacement value thereof
(but not less than $2,340,000) against loss or damage resulting from fire,
smoke, explosion, lightning, tornado, windstorm, hail, aircraft, vehicles, riot,
riot attending a strike, civil commotion, vandalism, malicious mischief and such
other risks as Lender may reasonably require;


   
            4.
If it is determined that the Real Estate (Mount Vernon) lies in a flood zone, as
determined by the United States Department of Housing and Urban Development,
flood insurance shall be obtained at Borrowers’ expense. The amount of flood
insurance shall be the lesser of (i) the aggregate principal amount of the Loan
(Mount Vernon), or (ii) the maximum amount of flood insurance available; and


   
            5.
Such other insurance as Lender may reasonably require.


 
                    b.         At all times during the term of the Term Loan and
the Loan (West Lafayette), BAS shall provide, maintain and keep in force
policies of insurance on the Real Estate (West Lafayette) and all Fixtures
located thereon as follows:


   
            1.
Builder's Risk insurance with limits of coverage of not less than Two Million
Two Hundred Fifty Thousand Dollars and No Cents ($2,250,000.00);


   
            2.
Comprehensive general liability insurance covering its ownership and operation
of the Real Estate (West Lafayette) (and any common areas on adjoining
properties) with limits of coverage not less than $1,000,000.00 in aggregate,
$1,000,000 for personal injury and $1,000,000 for each occurrence, and $10,000
for medical expenses (any one person);


– 12 –

   
            3.
Insurance on all buildings and improvements located on the Real Estate (West
Lafayette) and all Fixtures located thereon, in the full replacement value
thereof (but not less than $7,660,000) against loss or damage resulting from
fire, smoke, explosion, lightning, tornado, windstorm, hail, aircraft, vehicles,
riot, riot attending a strike, civil commotion, vandalism, malicious mischief
and such other risks as Lender may reasonably require;


   
            4.
If it is determined that the Real Estate (West Lafayette) lies in a flood zone,
as determined by the United States Department of Housing and Urban Development,
flood insurance shall be obtained at BAS’s expense. The amount of flood
insurance shall be the lesser of (i) the aggregate principal amounts of the Term
Loan and the Loan (West Lafayette), or (ii) the maximum amount of flood
insurance available; and


   
            5.
Such other insurance as Lender may reasonably require.


 
                    c.         All policies of insurance to be provided
hereunder shall be from companies and in form and amount satisfactory to Lender
with Standard Mortgagee Clauses (without contribution) attached to all policies
in favor of and in form satisfactory to Lender, including a provision requiring
that the coverages evidenced thereby shall not be terminated or materially
modified without at least thirty (30) days’ prior written notice to Lender, and
shall have deductibles not in excess of an amount reasonably acceptable to
Lender. All policies required by this Agreement shall be written by a company or
companies authorized to write such insurance in the State of Indiana and have a
Best’s Key Rating Guide of A-, IX or better. Borrowers shall have all such
insurance made payable to Lender and Borrowers as their interests may appear.
Borrowers shall deliver to Lender original or duplicate policies, or certified
copies of relevant policies if insurance is provided through blanket policies,
evidencing the insurance described herein. In addition, where the original
policy is unavailable, Borrowers shall provide to Lender an ACORD 27 (EPI) form
with respect to casualty and, if applicable, rent loss insurance and an ACORD
25-S (COI) form with respect to liability insurance. At least ten (10) days
prior to the expiration or cancellation of any such policy, Borrowers shall
submit to Lender evidence showing payment of premiums required to continue
existing insurance in force or new policies and certificates showing premiums
paid in compliance with the foregoing provisions. If Borrowers shall fail to
provide insurance and evidence thereof as required hereby, Lender may obtain it
at Borrowers’ expense. Any amounts paid by Lender for any such policy shall be
treated as an advance.


 
                    d.         Neither Borrower shall procure separate insurance
concurrent in coverage or contributing in the event of loss with the insurance
coverage required to be maintained hereunder unless Lender is included thereon
under a Standard Mortgagee Clause acceptable to Lender. Borrowers shall
immediately notify Lender whenever any such separate insurance is procured and
shall promptly deliver to Lender the policy or policies of insurance. In the
event of a foreclosure or transfer of title to the Real Estate, in lieu of
foreclosure, or by purchase at foreclosure sale, all interest in any insurance
policies in force shall pass to Lender, transferee or purchaser as the case may
be.


– 13 –

 
                    e.         All policies of insurance required by the terms
of this Agreement shall contain an endorsement or agreement by the insurer that
any loss will be payable in accordance with the terms of such policy
notwithstanding any act or negligence of a Borrower which might otherwise result
in forfeiture of said insurance and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deduction against such Borrower.


        14.         Events of Default; Acceleration. The entire Indebtedness
will, at the option of Lender, be immediately due and payable upon the
occurrence of any of the following "Events of Default":

 
                    a.         Borrowers fail to pay any installment of the
Indebtedness in respect of the Loan (Mount Vernon) within ten (10) days after
the same is due;


 
                    b.         BAS fails to pay promptly when due any
installment of the Indebtedness in respect of the Term Loan or the Loan (West
Lafayette) within ten (10) days after the same is due;


 
                    c.         Either Borrower makes any materially incorrect or
misleading representation in any financial statements or other information
delivered to Lender;


 
                    d.         Any of the representations or warranties made in
this Agreement or in the other Instruments are or prove to have been false in
any material respect;


 
                    e.         Either Borrower fails to observe or perform any
obligation to be observed or performed by such party under this Agreement or the
other Instruments and fails to cure such default after thirty (30) days written
notice; provided that is such default cannot reasonably be cured within such
thirty (30) day period and such Borrower will have commenced to cure such
default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period will be
extended for so long as it will require such Borrower in the exercise of due
diligence to cure such default, but in any event no longer than sixty (60) days
after such written notice;


 
                    f.         A judgment is entered against either Borrower or
any injunction, attachment, or garnishment is issued against any assets of
either Borrower and such injunction, attachment, or garnishment has a Material
Adverse Effect upon such Borrower;


 
                    g.         Either Borrower fails to pay when due or within
any applicable grace period any indebtedness under any existing or future
agreement for borrowed money pursuant to which such Borrower has incurred
indebtedness;


 
                    h.         Either Borrower makes an assignment for the
benefit of creditors; consents to the appointment of a custodian, receiver or
trustee for itself or for a substantial part of such party’s assets; or
commences any proceeding under any bankruptcy, reorganization, liquidation,
insolvency or similar laws of any jurisdiction;


– 14 –

 
                    i.         A custodian, receiver or trustee is appointed for
either Borrower or for a substantial part of either Borrower's assets without
such Borrower's consent and is not removed within sixty (60) days after such
appointment;


 
                    j.         Proceedings are commenced against either Borrower
under any bankruptcy, reorganization, liquidation, insolvency or similar laws of
any jurisdiction, and such proceedings remain undismissed for sixty (60) days
after commencement, or such Borrower consents to such proceedings;


 
                    k.         Either Borrower is dissolved; or


 
                    l.         All or any part of the Real Estate or any
interest therein is transferred without Lender’s prior written consent, said
consent being in Lender’s sole discretion.


         Upon the occurrence of any such Event of Default and the failure to
cure such Event of Default within the time period, if any, set forth herein or
in the applicable Instrument, and at any time thereafter so long as the default
continues, unless such rights are waived by Lender, Lender shall have the right,
in addition to any other rights set forth in the Instruments, to:

 
                    aa.         terminate this Agreement and its obligations
hereunder;


 
                    bb.         declare the entire Indebtedness to be
immediately due and payable;


 
                    cc.         declare defaults and exercise any or all of the
remedies available to it under any or all of the Instruments;


 
                    dd.         exercise its right of setoff against any and all
sums (including amounts on deposit) owed by Lender to either Borrower; and


 
                    ee.         exercise any other right or remedy available to
it at law or in equity.


The foregoing remedies will be cumulative and not exclusive, and may be
exercised at any time and from time to time as the occasion arises.

        15.         Lender’s Right to Cure. Upon the occurrence of an Event of
Default, Lender may, at its option and without notice, advance for the account
of Borrowers such sum or sums as may be reasonably necessary to cure such Event
of Default. All sums so advanced, together with interest thereon from the date
of advancement at a rate equal to four percent (4%) per annum over the highest
rate of interest then in effect as provided in the Promissory Notes will become
part of the Indebtedness, and will be immediately due and payable without notice
or demand.

        16.         Waivers. Each Borrower waives any demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to the Loans and
the collateral given to secure repayment thereof, each Borrower assents to any
extension or postponement of the time of payment or other indulgence, to any
substitution, exchange, or release of collateral, to the addition or release of
any party or operation primarily or secondarily liable, to the acceptance of
partial payments thereon and the settlement, compromise or adjustment of any of
the foregoing, all in such manner and at such time or times as Lender may deem
advisable. Lender will have no duty as to the preservation of rights against
prior parties, nor as to the preservation of any rights pertaining thereto
beyond the safe custody thereof. Lender may exercise its rights with respect to
the collateral without resorting or regard to other collateral or sources of
reimbursement for the Loans. Lender will not be deemed to have waived any of its
rights under this Agreement unless such waiver is in writing and signed by
Lender. No delay or omission on the part of Lender in exercising any right will
operate as a waiver of such right of any other right and a waiver on any one
occasion will not be construed as a bar to or waiver of any right on any future
occasion.

– 15 –

        17.         Notices. All notices to be given pursuant to this Agreement
will be sufficient if given by personal service, or by guaranteed overnight
delivery service, or by postage prepaid mailing by certified or registered mail
with return receipt requested, to the parties as set forth below, or to such
other address as a party may request by notice given pursuant to this Section.
Any time period provided in the giving of any notice hereunder shall commence
upon the date of personal service, the day after delivery to the guaranteed
overnight delivery service, or two (2) days after mailing certified or
registered mail. However, any failure to give notice in accordance with the
terms of this Section will not invalidate such notice if such notice was in fact
in writing and actually received by the party to whom it was directed.


BORROWERS:

Bioanalytical Systems, Inc.
2701 Kent Avenue
West Lafayette, Indiana 47906
Attention: Douglas P. Wieten

BAS Evansville, Inc.
10424 Middle Mt. Vernon Road
Mount Vernon, Indiana 47620
Attention: Michael P. Sylvon, Ph.D.


LENDER:

UNION PLANTERS BANK, N.A
437 South Street
P.O. Box 780
Lafayette, IN 47902-0780
Attention: Daniel R. House


        18.         Uniform Commercial Code Article 9. In connection with the
perfection of Lender’s security interest in collateral under Article 9 of the
Uniform Commercial Code (any term used in the Uniform Commercial Code and not
otherwise defined in this Agreement has the meaning given to the term in the
Uniform Commercial Code, as amended from time to time),

 
                    a.         Each Borrower represents and warrants to Lender
that such Borrower is a corporation duly organized and existing under the laws
of the State of Indiana.


– 16 –

 
                    b.         BAS'S exact legal name and the address of BAS's
chief executive office is as follows:


                                                        Bioanalytical Systems,
Inc.
                                                        2701 Kent Avenue
                                                        West Lafayette, Indiana
47906.


 
                    c.         BAS Evansville's exact legal name and the address
of BAS Evansville's chief executive office is as follows:


                                                        BAS Evansville, Inc.
                                                        10424 Middle Mt. Vernon
Rd.
                                                        Mt. Vernon, IN 47620

 
                    d.         Each Borrower covenants that such Borrower will
not change the state of such Borrower’s incorporation or organization, the
location of such Borrower’s chief executive office, or such Borrower’s legal
name without providing Lender with at least thirty (30) days prior written
notice.


 
                    e.         Borrowers authorizes Lender to file the Financing
Statements describing the Fixtures and any or all other collateral.
Additionally, Borrowers authorize Lender to file Financing Statements describing
any agricultural liens or other statutory liens held by Lender.


 
                    f.         Borrowers shall have possession of all
collateral, except where expressly provided otherwise in this Agreement or where
Lender chooses to perfect its security interest by possession in addition to the
filing of the Financing Statements. Where collateral is in the possession of a
third party, the applicable Borrower will join with Lender in notifying the
third party of Lender’s interest and obtaining an acknowledgment from third
party that it is holding the collateral for the benefit of Lender.


        19.         WAIVER OF JURY TRIAL. THE PARTIES, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE PROMISSORY NOTES,
THE INSTRUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTIONS OF
ANY PARTY. NONE OF THE PARTIES SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR
OTHERWISE, ANY ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY ANY OF THE PARTIES EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
ALL PARTIES.

– 17 –

        20.         Miscellaneous.

 
                    a.         If at any time or times by assignment or
otherwise Lender transfers the Loans and any collateral therefor, such transfer
will carry with it Lender’s powers and rights under this Agreement with respect
to the Loans and collateral transferred, and the transferee will become vested
with said powers and rights whether or not they are specifically referred to in
the transfer;


 
                    b.         To the extent that a Borrower makes a payment to
Lender or Lender enforces its security interest and lien or exercises its right
of setoff, and such payment(s) or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or are required to be repaid to any party, then to the
extent of such recovery, the Loans or the part thereof originally intended to be
satisfied will be revived and continued in full force and effect as if such
payment had not been made or such setoff or enforcement had not occurred and
will be Loans secured by the collateral;


 
                    c.         This Agreement and all rights and obligations
hereunder, including matters of construction, validity and performance, will be
governed by the Uniform Commercial Code and other applicable laws of the State
of Indiana. Whenever possible each provision of this Agreement will be
interpreted in such a manner as to be effective and valid upon applicable law,
but if any provision of this Agreement will be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition without invalidating the remainder of such provision or the
remaining provisions of this Agreement;


 
                    d.         All rights and privileges of Lender hereunder
will inure to the benefit of its successors and assigns;


 
                    e.         Neither Borrower shall have the right to assign
any of such Borrower’s rights or delegate any of such Borrower’s obligations
hereunder without the prior written consent of Lender.


 
                    f.         The parties agree to be bound by any and all
additional conditions, covenants, representations and warranties which are set
forth in the Instruments to the same extent as if set forth herein;


 
                    g.         This Agreement is intended by the parties to
incorporate their entire understanding with respect to the subject matter
hereof, and may not be contradicted by evidence of any prior agreement or
contemporaneous oral agreement, including, without limitation, any commitment
letter or agreement previously executed by the parties or any of them.


 
                    h.         Lender may take or release any security, may
release any party liable for any Indebtedness under this Agreement, may grant
extensions, renewals, or indulgences with respect to such Indebtedness, and may
apply any security therefor held by it to the satisfaction of such Indebtedness
without prejudice to any of its rights hereunder.


 
                    i.         The Indebtedness and all other sums payable
hereunder will be payable without relief from valuation and appraisement laws,
and with reasonable attorneys’ fees and costs of collection.


– 18 –

         MADE on the date first above written.


LENDER:

UNION PLANTERS BANK, N.A.



By:  /s/ Daniel R. House

--------------------------------------------------------------------------------

Daniel R. House, Senior Vice President


– 19 –


BORROWERS:

BIOANALYTICAL SYSTEMS, INC.



By:  /s/ Peter T. Kissinger

--------------------------------------------------------------------------------

Peter T. Kissinger, Ph.D.,
Chairman and Chief Executive Officer


BAS EVANSVILLE, INC.



By:  /s/ Peter T. Kissinger

--------------------------------------------------------------------------------

Peter T. Kissinger, President


– 20 –